MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                              Nov 25 2015, 7:28 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Gregory F. Zoeller
Wieneke Law Office, LLC                                  Attorney General of Indiana
Plainfield, Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Enzert G. Lewis,                                        November 25, 2015

Appellant-Defendant,                                    Court of Appeals Case No.
                                                        84A05-1503-CR-109
        v.                                              Appeal from the Vigo Superior
                                                        Court.
                                                        The Honorable David R. Bolk,
State of Indiana,                                       Judge.
Appellee-Plaintiff.                                     Cause No. 84D03-1211-MR-3652




Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015      Page 1 of 15
[1]   Following a jury trial, Enzert G. Lewis appeals his convictions of altering the
                                                       1
      scene of a death, a Class D felony, and obstruction of justice, a Class D
               2
      felony. We affirm.


[2]   Lewis raises two issues, which we restate as:

               1. Whether there is sufficient evidence to sustain Lewis’s
                  conviction for altering the scene of a death.
               2. Whether Lewis’s convictions for altering the scene of a death
                    and obstruction of justice violate Indiana’s constitutional
                    prohibition of double jeopardy.

[3]   Lewis physically abused his girlfriend, Allyson. In January and February 2011,

      Regina Olsen lived with them and saw them argue every day. She also saw

      Lewis strike Allyson in the face with a closed fist on several occasions. In July

      2011, witnesses saw Lewis repeatedly strike Allyson with a closed fist on a

      public street. The police were called, and they arrested Lewis. In August 2011,

      police responded to a 911 call from Lewis and Allyson’s residence. A detective

      noticed that Allyson was upset and crying, and she had visible injuries to her




      1
        Ind. Code section 36-2-14-17(d) (West, Westlaw 2007). The version of the governing statute, i.e., Ind. Code
      § 36-2-14-17, in effect at the time this offense was committed classified it as a Class D felony. This statute has
      since been revised and in its current form reclassifies the offense as a Level 6 felony. See Ind. Code § 36-2-14-
      17 (West, Westlaw current with all 2015 First Regular Session of the 119th General Assembly legislation
      effective through June 28, 2015). The new classification, however, applies only to offenses committed on or
      after July 1, 2014. See id. Because this offense was committed prior to that date, it retains the former
      classification.
      2
        Ind. Code section 35-44.1-2-2 (West, Westlaw 2012). The version of the governing statute, i.e., Ind. Code §
      35-44.1-2-2, in effect at the time this offense was committed classified it as a Class D felony. This statute has
      since been revised and in its current form reclassifies the offense as a Level 6 felony. See Ind. Code § 35-44.1-
      2-2 (West, Westlaw current with all 2015 First Regular Session of the 119th General Assembly legislation
      effective through June 28, 2015). The new classification, however, applies only to offenses committed on or
      after July 1, 2014. See id. Because this offense was committed prior to that date, it retains the former
      classification.

      Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015               Page 2 of 15
      neck. Allyson seemed fearful and kept looking in Lewis’s direction. Lewis was

      arrested.


[4]   Lewis and Allyson married in May 2012. Nikkaray Hughes lived with them in

      September 2012. She saw them argue frequently and saw Lewis shove Allyson

      several times. Hughes heard Lewis tell Allyson, “It was till [sic] death do us

      part, and he meant it.” Tr. p. 655.


[5]   Later in September 2012, Lewis and Allyson separated, and Allyson stated that

      she wanted a divorce. Allyson stayed in what had been their home, an

      apartment on Fourteenth Street in Terre Haute. Lewis moved in with his

      cousin, Lincoln Shaw, who also lived in Terre Haute. Although Lewis moved

      out of the apartment, he stopped by Allyson’s apartment “almost every day” to

      see if she was there. Id. at 657. Lewis accused Allyson of cheating on him.

      Allyson tried to avoid Lewis.


[6]   Lewis and Allyson had missed several rent payments on the Fourteenth Street

      apartment. They went to their landlord’s office on October 3, 2012, and the

      office manager told them to move out by the following weekend.


[7]   On October 6, Lewis and Allyson attended a homecoming celebration with

      Shaw and several other people. On October 9, 2012, an employee of the

      landlord delivered moving boxes to Allyson at the apartment. Also in early

      October, Allyson’s neighbor Janice Tetrick saw Allyson get into a car with

      Lewis. Tetrick never saw Allyson again, but she saw Lewis enter Allyson’s

      apartment every second or third day after that. He used a key to enter.

      Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 3 of 15
[8]    Donald M. Riley was Lewis’s friend and operated a car washing and detailing

       business. Detailing a car consists of shampooing the carpets, seats, and trunk,

       cleaning the engine, and washing the exterior. In early October, a few days

       after the October 6 homecoming celebration, Lewis arrived at Riley’s business

       and asked Riley to detail his car. In the past, Riley had washed the exterior of

       Lewis’s car, but Lewis had never asked Riley to detail it. Riley declined

       Lewis’s request because he had just closed for the day.


[9]    During the same period of time after the homecoming celebration, Shaw noted

       that his cousin, Lewis, was absent for two to three days and did not answer his

       phone. When Lewis returned to Shaw’s house, Lewis looked tired, worried,

       and had red eyes. He walked with a limp and had a swollen left hand. Shaw

       asked him where he had been. Lewis told Shaw he had been in Greencastle

       with a supervisor from work and a girl. He also told Shaw “I done [sic] the

       bitch.” Id. at 1594.


[10]   In October 2012, Aaliyah Ward encountered Lewis. He said that he and

       Allyson had a court date, but Allyson “was never gonna make it to court.” Id.

       at 538. During that same month, Katie Wallace spoke with Lewis, and he

       asked her, “How do you divorce someone who is dead?” Id. at 578. Wallace

       observed that one of the knuckles on his left hand was cut.


[11]   Lewis worked at a factory in Brazil, Indiana. In early to middle October 2012,

       Lewis informed his employer’s human resources administrator that Allyson was




       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 4 of 15
       divorcing him and he would have to move. A week later, Lewis told the same

       person, “Allyson is no more.” Id. at 886.


[12]   On October 15, 2012, an employee of Allyson’s landlord entered the apartment

       to check its condition. No one was home. Food had been left sitting out on a

       table. Clothes were scattered on the floor in the bedroom and were hung up in

       the bedroom closet. By contrast, the bathroom was clean.


[13]   On November 3, 2012, Lewis arrived at Olsen’s home. He said that Allyson

       had left town and would not be coming back. Lewis also told Olsen that she

       could take anything she wanted from the Fourteenth Street apartment. Lewis,

       Olsen, and several of her acquaintances went to the apartment. Allyson’s work

       identification card, clothing, jewelry, photographs, computer, and furniture

       were still there. The situation was “suspicious” to several of the people who

       accompanied Olsen. Id. at 867. Olsen took some of Allyson’s personal items

       out of the apartment for safekeeping, and her companions took some of the

       furniture.


[14]   On the afternoon of November 3, 2012, a person found a badly decomposed

       body in rural Vigo County. The body was twenty feet from a road, in a shallow

       ditch. Brush and a guardrail along the road prevented the body from being

       easily seen.


[15]   Detective Jason Fischer of the Vigo County Sheriff’s Department was

       dispatched to the scene to collect evidence. The body was dressed in pants and

       underwear but no shirt. It appeared to Detective Fischer from the way that the

       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 5 of 15
       body was positioned that it had been dumped there. Detective Fischer saw

       insect larvae on the body. He called Dr. Neal Haskell, a forensic entomologist,

       for advice, and then he and another officer collected some of the larvae as

       directed by Dr. Haskell.


[16]   Detective Fischer and other officers returned to the scene two days later to

       examine the surroundings in daylight. He found a plastic bag that contained an

       empty one-gallon bottle. The bottle had contained bleach. The bag and the

       bottle were on the other side of a fence from the body, approximately forty feet

       away. Detective Fischer determined that the bottle had been left there recently.


[17]   Meanwhile, Dr. Roland Kohr conducted an autopsy on the unidentified body

       on November 5, 2012. During his examination, Dr. Kohr ascertained that the

       upper jaw and the lower half of the skull, “from the mid-point of the nose

       down,” were detached from the rest of the skull. Id. at 773. Most of the teeth

       were missing, and both orbital bones, which frame the eyeballs, were damaged.

       It was “a highly unusual injury.” Id. That injury was the cause of death, and it

       resulted from a “very concentrated force” being applied to that portion of the

       face. Id. at 791. A person wearing steel-toed boots could have inflicted the

       injury with a kick or by stomping on the face with a boot’s heel. The injury

       would have resulted in heavy bleeding, instant unconsciousness, and death

       within minutes.


[18]   In Dr. Kohr’s opinion, the body had been transported to the location where it

       was found. The body was found 4.2 miles south of U.S. Highway 40. That


       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 6 of 15
       highway was the most direct route between Lewis’s residence and his place of

       work.


[19]   On November 6, 2012, Allyson’s mother heard on the news that a body had

       been discovered. She had not spoken with Allyson since September and was

       concerned, so she called the police. Allyson’s dental records were obtained,

       and a forensic odontologist confirmed that the body was Allyson’s.


[20]   Also on November 6, Lewis approached his cousin, Shaw, and told Shaw that

       he saw on the news that Allyson’s body had been found. Lewis further stated

       that he had killed Allyson by kicking her in the face. Lewis told Shaw that he

       threw away his bloody clothes and his cellphone. Officers took Lewis into

       custody that night and impounded the car he had been driving.


[21]   Later on November 6, 2012, police officers searched Allyson’s apartment

       pursuant to a search warrant. There was mail in the mailbox. The most recent

       mail bore a postmark of October 18. In the kitchen, someone had put pieces of

       cardboard in the windows, which blocked the view into the room. None of the

       other windows in the apartment were blocked. Officers discovered a paint tray,

       cans of paint, and paint rollers in the kitchen. The color of paint on the kitchen

       walls matched the color of the paint on the rollers and in the paint tray. A bowl

       containing a substance later determined to be bleach was sitting on the stove,

       and officers later discovered a bottle of bleach in a cabinet. There were dirty

       dishes in the kitchen sink. Officers found a trash bag that contained, among

       other items, Allyson’s Social Security card. It had been torn into pieces.


       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 7 of 15
[22]   Elsewhere in the apartment, the bathroom was clean. The living room did not

       contain any furniture, but there was a bag of trash that contained, among other

       items, washrags that were stained with bleach and Allyson’s Work One

       unemployment benefit card. Allyson’s clothes and some of her personal items

       were still present in the bedroom.


[23]   Next, the officers brought to the apartment two dogs that were trained to locate

       the odor of human cadaver material, including trace amounts of blood. The

       dogs were separated and allowed into the apartment one at a time. Both dogs

       alerted to the odor of cadaver material in the kitchen. In addition, one of the

       dogs alerted to the odor of cadaver material in the bathroom.


[24]   The dogs were taken to Shaw’s house, where Lewis had been living. Again, the

       dogs were allowed into the house one at a time. The first dog alerted to the

       odor of cadaver material in the closet of Lewis’s bedroom. A police officer

       began to move clothes from the closet onto Lewis’s bed, but the dog’s handler

       stopped the officer because she was worried that the scent of cadaver material

       could transfer to the bed. The items were returned to the closet, and the dog

       was unable to pinpoint the source of the odor.


[25]   When the second dog entered Shaw’s house, it went to Lewis’s bedroom. That

       dog alerted to the odor of cadaver material in the closet. It also alerted to the

       presence of the odor on the bed. That dog also could not pinpoint the source of

       the odor in the closet.




       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 8 of 15
[26]   Finally, both dogs were taken to Lewis’s car, which the police had kept in a

       secure location. The dogs were allowed to sniff the car separately. One of the

       dogs alerted to the odor of cadaver material in the car, on the passenger side.

       Officers searched the car and found a bottle of bleach and a bottle that

       contained an unspecified caustic liquid.


[27]   The police seized several items they found in Allyson’s apartment, Lewis’s

       bedroom, and Lewis’s car. They sent those items, along with some of the items

       they found near Allyson’s body, to the State Police Laboratory for DNA

       testing. Testing did not yield any incriminating information. Forensic biologist

       Angela Gibbs, who performed the testing, indicated that in her experience the

       presence of bleach on an item can hinder the process of generating a DNA

       profile for analysis.


[28]   Dr. Haskell, the forensic entomologist who Detective Fischer had called for

       advice, was present at the autopsy with several students from the forensic

       science course he taught. During the autopsy, one of the students collected

       insect specimens from Allyson’s body under Dr. Haskell’s direction. Next, Dr.

       Haskell accompanied police officers to the spot where the body had been found

       and collected additional specimens. He has a process for estimating when

       insects began to colonize a body, which is to say when a person died, based on

       an analysis of the types of insects found on the body, their ages, and the

       weather conditions in the area where the body was found. Based upon his

       analysis of the specimens that were collected on November 3 and November 5



       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 9 of 15
       and the weather conditions, Dr. Haskell concluded that insects began to

       colonize Allyson’s body between October 4 and October 11, 2012.


[29]   The police questioned Lewis on the night of November 6, 2012. He said that he

       last saw Allyson in September and had not been back to the apartment after he

       moved out on September 16. Lewis was jailed. During Lewis’s incarceration,

       he told fellow inmate Brian Thompson that he had killed Allyson and that, at

       the time of her death, he had a pending criminal case involving Allyson. Lewis

       further stated that he had dumped Allyson’s body on the way to work and that

       he was worried about his fingerprints being found on a bleach bottle that he had

       left at the scene. Lewis also told Thompson that he had cleaned his car and an

       apartment with bleach and had discarded his cellphone.


[30]   The State charged Lewis with murder, altering the scene of a death, obstruction

       of justice, and invasion of privacy. The trial court severed the invasion of

       privacy charge from the other charges. A jury determined that Lewis was guilty

       of murder, altering the scene of a death, and obstruction of justice. The trial

       court imposed a sentence, and this appeal followed.


                                                        1.


[31]   Lewis argues that there is insufficient evidence to sustain his conviction of

       altering the scene of a death. When we review the sufficiency of the evidence to

       support a criminal conviction, we consider only the probative evidence and

       reasonable inferences supporting the verdict. Buelna v. State, 20 N.E.3d 137

       (Ind. 2014). We neither reweigh the evidence nor assess witness credibility. Id.

       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 10 of 15
       We will affirm the conviction unless no reasonable factfinder could conclude

       the elements of the crime were proven beyond a reasonable doubt. Id. A

       verdict may be sustained by circumstantial evidence alone if that circumstantial

       evidence supports a reasonable inference of guilt. Houston v. State, 730 N.E.2d

       1247 (Ind. 2000).


[32]   To convict Lewis of altering the scene of a death as charged, the State was

       required to prove beyond a reasonable doubt that: (1) Lewis (2) with the intent

       to hinder a criminal investigation (3) and without the permission of the coroner

       or a law enforcement officer (4) knowingly or intentionally (5) altered (6)

       Allyson’s scene of death (7) after Allyson died from violence and/or in an

       apparently suspicious, unusual, or unnatural manner. Ind. Code § 36-2-14-17.


[33]   In this appeal, there is no dispute that Lewis murdered Allyson. Detective

       Fischer and Dr. Kohr both testified that Allyson was not murdered at the spot

       where her body was found, but that someone had dumped her body there.

       Furthermore, dogs that were trained to detect human cadaver material,

       including blood, detected such material in the kitchen of her apartment and in

       Lewis’s room at his cousin’s home. One of the dogs detected human cadaver

       material in Lewis’s car. In addition, Lewis told Thompson that he had dumped

       Allyson’s body on his way to work and thoroughly cleaned his car and an

       apartment. Lewis had asked a friend to detail his car. The body was found 4.2

       miles south of U.S. Highway 40, which was the most direct route between

       Lewis’s residence and his workplace. This evidence is sufficient to establish

       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 11 of 15
       beyond a reasonable doubt that Lewis altered the scene of a death by moving

       Allyson’s body after murdering her.


[34]   Lewis points to an expert witness’s testimony that the dogs’ detection of human

       remains is merely presumptive and should be confirmed with further testing.

       This is a request to reweigh the evidence, which our standard of review forbids.

       The evidence is sufficient to sustain Lewis’s conviction.


                                                        2.


[35]   Lewis claims that his convictions for altering the scene of a death and

       obstruction of justice violate Indiana’s constitutional prohibition of double

       jeopardy. Article I, section 14 of the Indiana Constitution provides, in relevant

       part: “No person shall be put in jeopardy twice for the same offense.” We

       review de novo whether a defendant’s convictions violate the Indiana Double

       Jeopardy Clause. Glenn v. State, 999 N.E.2d 859 (Ind. Ct. App. 2013).


[36]   Two or more offenses are the “same offense,” in violation of section 14, if the

       essential elements of one challenged offense also establish the essential elements

       of another challenged offense. Sistrunk v. State, 36 N.E.3d 1051 (Ind. 2015).

       We may consider the statutory elements of the challenged crimes or the actual

       evidence used to convict the defendant of those crimes. Id.


[37]   Lewis concedes that the statutory elements of the two crimes are not the same

       and instead asserts that the same evidence was the basis for both of his

       convictions. Under the “actual evidence” portion of Indiana’s Double


       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 12 of 15
       Jeopardy Clause analysis, we must determine whether there is a reasonable

       possibility that the evidentiary facts used by the fact-finder to establish elements

       of one offense may have also been used to establish the essential elements of a

       second challenged offense. Sloan v. State, 947 N.E.2d 917 (Ind. 2011).

       Application of the actual-evidence test requires a reviewing court to look at the

       evidence presented at trial and decide whether each challenged offense was

       established by separate, distinct facts. Id. It is appropriate to consider the

       charging information, jury instructions, and arguments of counsel. Lee v. State,

       892 N.E.2d 1231 (Ind. 2008). Section 14 permits convictions for multiple

       offenses committed in a protracted criminal episode when the case is prosecuted

       in a manner that ensures that multiple guilty verdicts are not based on the same

       evidentiary facts. Garrett v. State, 992 N.E.2d 710 (Ind. 2013).


[38]   The State contends that Lewis committed the crime of altering the scene of a

       death by moving Allyson’s body and separately committed the crime of

       obstruction of justice by cleaning Allyson’s apartment to conceal the murder.

       The State further argues that the jury was informed that each crime was

       supported by separate evidence and was provided with the evidence.


[39]   In the charging information, the State alleged that Lewis committed the offense

       of altering the scene of death by “alter[ing] the scene of death of Allyson

       Lewis.” Appellant’s App. p. 25. The State further alleged that Lewis

       committed the offense of obstruction of justice by “removing and/or destroying

       evidence related to the death of Allyson Lewis, nee Elmi including but not

       limited to teeth, blood, and other trace evidence.” Id. Thus, the information

       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 13 of 15
       specified that Lewis obstructed justice by cleaning up her blood and teeth. The

       trial court included the charging information in its preliminary and final jury

       instructions.


[40]   The court also separately defined the offenses of altering the scene of a death

       and obstruction of justice in its jury instructions. In relevant part, the court

       instructed the jury that Lewis was alleged to have committed altering the scene

       of a death by “Alter[ing] the scene of the death of Allyson Lewis, nee Elmi.”

       Id. at 388, 411. The court further stated that Lewis was alleged to have

       committed obstruction of justice by “Alter[ing], damag[ing] or remov[ing] . . .

       A record, document, or thing . . . With intent to prevent it from being produced

       or used as evidence in an official proceeding or investigation.” Id. at 389, 412.


[41]   At trial, the State presented separate evidence for each conviction. The State

       established that Lewis moved Allyson’s body from the scene of the murder, her

       apartment, to rural Vigo County. The State then established that Lewis

       thoroughly cleaned Allyson’s apartment and his car to eliminate all traces of the

       murder, including her blood.


[42]   Finally, we turn to counsel’s arguments. During the State’s rebuttal closing

       argument, the prosecutor told the jury:

               There has been a substantial amount of evidence of why we
               know the Defendant murdered his wife, Allyson. And the other
               charges go right along with it. When you look at those, same
               thing. We know the body was moved; we know evidence was
               destroyed; it’s a matter of who did it. The killer did it. The
               Defendant.

       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 14 of 15
       Tr. pp. 1713-14.


[43]   The State’s closing argument adequately informed the jury which separate acts

       supported the offenses of altering the scene of a death and obstruction of justice,

       and the State provided ample evidence in support of both charges. Lewis has

       not established a reasonable possibility that the jury used the same evidence to

       support both convictions, and his double jeopardy claim must fail. See Ellis v

       State, 29 N.E.3d 792 (Ind. Ct. App. 2015) (State’s evidence and arguments to

       the jury established that there was no violation of the actual evidence test),

       trans. denied.


[44]   For the reasons stated above, we affirm the judgment of the trial court.


[45]   Judgment affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A05-1503-CR-109 |November 25, 2015   Page 15 of 15